EXECUTION VERSION
October 7, 2008
Alpharma Inc.
Alpharma Operating Corporation
Alpharma U.S. Inc.
Barre Parent Corporation
Alpharma Euro Holdings Inc.
Alpharma (Bermuda) Inc.
Alpharma USHP Inc.
Alpharma Animal Health Company
Mikjan Corporation
Alpharma Holdings Inc.
Alpharma Specialty Pharma Inc.
Purepac Pharmaceutical Holdings, Inc.
Alpharma Pharmaceuticals LLC
440 Route 22 East
Bridgewater, New Jersey 08807
     Re:     Letter Agreement Regarding Durect Development and License Agreement
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Loan and Security
Agreement dated March 10, 2006 (as at any time amended, restated, supplemented
or otherwise modified, the “Loan Agreement”), among Alpharma Inc., a Delaware
corporation (“Parent”); Alpharma Operating Corporation, a Delaware corporation;
Alpharma U.S. Inc., a Delaware corporation; Barre Parent Corporation, a Delaware
corporation; Alpharma Euro Holdings Inc., a Delaware corporation; Alpharma
(Bermuda) Inc., a Delaware corporation; Alpharma USHP Inc., a Delaware
corporation; Alpharma Animal Health Company, a Texas corporation; Mikjan
Corporation, an Arkansas corporation; Alpharma Holdings Inc., a Delaware
corporation; Alpharma Specialty Pharma Inc., a Delaware corporation f/k/a
Alpharma Pharmaceuticals Inc.; Purepac Pharmaceutical Holdings, Inc., a Delaware
corporation; and Alpharma Pharmaceuticals LLC, a Delaware limited liability
company f/k/a Alpharma Branded Products Division Inc. (collectively, “Borrowers”
and each individually, a “Borrower”); the various financial institutions party
thereto from time to time (collectively, “Lenders”); and Bank of America, N.A.,
a national banking association, in its capacity as collateral and administrative
agent for Lenders (together with its successors in such capacity, “Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Loan Agreement.
     Borrowers have informed Agent and Lenders that Alpharma Ireland Limited, a
corporation organized under the laws of Ireland (“Alpharma Ireland”), desires to
effect a certain Development and License Agreement (the “License Agreement”)
with Durect Corporation, a Delaware corporation (“Licensor”), pursuant to which
Alpharma Ireland will license from Licensor certain proprietary products for
pain treatment and certain patents and know-how relating thereto. In connection
with the License Agreement, Licensor is requiring an unsecured guaranty from
Parent with respect to all milestone payments of up to $263,000,000 in the
aggregate and all royalty and other payments owing by Alpharma Ireland under the
License Agreement (the “Parent Guaranty”). Borrowers have requested that Agent
and

 



--------------------------------------------------------------------------------



 



Lenders consent to the Parent Guaranty, and Agent and Lenders are willing to do
so, on the terms and subject to the conditions contained herein.
     NOW THEREFORE, for Ten Dollars ($10.00) in hand paid, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     1. Consent. Subject to the satisfaction of the conditions precedent set
forth below, Agent and Lenders hereby consent to the Parent Guaranty. Such
consent is subject to the satisfaction of the following conditions precedent in
form and substance satisfactory to Agent and Lenders in their sole and absolute
discretion: (a) the Parent Guaranty and the License Agreement are executed and
all conditions precedent to the effectiveness thereto are satisfied on or before
December 31, 2008; (b) at the time of the execution of the Parent Guaranty and
the License Agreement, and after giving effect thereto and hereto, no Default or
Event of Default exists or would result therefrom; and (c) in connection with
the execution of the License Agreement, Licensor and Alpharma Ireland have filed
all documents that are required or permitted to be filed pursuant to the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 (as at any time amended,
the “HSR”) and have received all necessary approval under the HSR in connection
therewith.
     2. Amendment to Loan Agreement. Upon satisfaction of the conditions
precedent set forth above, the Loan Agreement shall be deemed amended as
follows:
     (a) By deleting the definition of “Permitted Contingent Obligations” in
Section 1.1 of the Loan Agreement and by substituting in lieu thereof the
following:
     Permitted Contingent Obligations — each of the following:
(i) Contingent Obligations arising from endorsements of items of payment for
collection or deposit in the Ordinary Course of Business;
(ii) Contingent Obligations of any Consolidated Group Member existing as of the
Closing Date, including extensions and renewals thereof that do not increase
the amount of such Contingent Obligations as of the date of such extension or
renewal;
(iii) Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue to Agent title insurance
policies;
(iv) Contingent Obligations with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of Equipment
permitted under Section 8.4.2;
(v) Contingent Obligations consisting of reimbursement obligations from time to
time owing by any Borrower to Issuing Bank with respect to Letters of Credit
(but in no event to include reimbursement obligations at any time owing by a
Borrower to any other Person that may issue letters of credit for the account of
Borrowers);
(vi) unsecured guaranties made by a Consolidated Group Member for Debt or other
obligations of another Consolidated Group Member that is expressly permitted to
be incurred hereunder or not prohibited;

2



--------------------------------------------------------------------------------



 



(vii) Contingent Obligations of Parent arising under that certain unsecured
guaranty dated September 4, 2007 (the “IDEA Guaranty”), from Parent to IDEA AG,
a German corporation (“IDEA”), with respect to milestone payments of up to
$192,000,000 in the aggregate and all royalty and other payments owing by
Alpharma Ireland Limited (“Alpharma Ireland”) under that certain Exclusive
License Agreement dated September 4, 2007 (the “IDEA License Agreement”;
together with the IDEA Guaranty, collectively, the “IDEA Agreements” and each
individually, an “IDEA Agreement”), between IDEA and Alpharma Ireland, and with
respect to each IDEA Agreement, as in effect on the date of execution thereof
without giving effect to any amendment or modification thereto;
(viii) Contingent Obligations of Parent arising under that certain unsecured
guaranty dated as of September 19, 2008 (the “Durect Guaranty”), from Parent to
Durect Corporation, a Delaware corporation (“Durect”), with respect to milestone
payments of up to $263,000,000 in the aggregate and all royalty and other
payments owing by Alpharma Ireland under that certain Development and License
Agreement dated as of September 19, 2008 (the “Durect License Agreement”;
together with the Durect Guaranty, collectively, the “Durect Agreements” and
each individually, a “Durect Agreement”), between Durect and Alpharma Ireland,
and with respect to each Durect Agreement, as in effect on the date of execution
thereof without giving effect to any amendment or modification thereto;
(ix) other unsecured Contingent Obligations not to exceed $25,000,000 in the
aggregate at any time;
(x) the Permitted Euro Debt Guaranty; and
(xi) unsecured guaranties made by a Consolidated Group Member for Debt of
another Consolidated Group Member that is expressly permitted to be incurred
hereunder.
     (b) By adding the following new Section 10.2.23 to the Loan Agreement
immediately following Section 10.2.22 thereof:
     10.2.23 Amendments to Durect Agreements. Amend, modify or supplement, or
permit Alpharma Ireland or any other Subsidiary to amend, modify or supplement
(or consent to any amendment, modification or supplement) the Durect Guaranty or
the Durect License Agreement or any documents executed in connection therewith,
without Agent’s prior written consent, if such amendment, modification or
supplement increases or otherwise modifies the payment obligations thereunder or
modifies the maturity date of any payment obligations thereunder, or otherwise
creates additional obligations, covenants, representations or warranties of
Parent or any other Borrower or any Domestic Subsidiary.
     3. Additional Covenant. Notwithstanding anything contained herein,
Borrowers covenant and agree that no proceeds of Loans shall be used to fund the
upfront consideration or any other obligations under the Parent Guaranty or the
License Agreement.

3



--------------------------------------------------------------------------------



 



     4. Expense Reimbursement. Borrowers jointly and severally agree to
reimburse Agent for all costs and expenses (including legal fees) incurred by
Agent in connection with the preparation of this letter agreement.
     5. Miscellaneous. By its signature below, each Borrower hereby:
(i) ratifies and reaffirms the Obligations, each of the Loan Documents to which
such Borrower is a party and all of such Borrower’s covenants, duties,
indebtedness and liabilities under the Loan Documents to which such Borrower is
a party; (ii) acknowledges and stipulates that (a) the Loan Agreement and the
other Loan Documents executed by such Borrower are legal, valid and binding
obligations of such Borrower that are enforceable against such Borrower in
accordance with the terms thereof, (b) all of the Obligations are owing and
payable without defense, offset or counterclaim (and to the extent there exists
any such defense, offset or counterclaim on the date hereof, the same is hereby
waived by such Borrower) and (c) the security interests and Liens granted by
such Borrower in favor of Agent are duly perfected, first priority security
interests and Liens; (iii) represents and warrants to Agent and Lenders, to
induce Agent and Lenders to enter into this letter agreement, that (a) no
Default or Event of Default exists on the date hereof, (b) the execution,
delivery and performance of this letter agreement have been duly authorized by
all requisite corporate or limited liability company action on the part of such
Borrower, (c) this letter agreement has been duly executed and delivered by such
Borrower and (d) all of the representations and warranties made by such Borrower
in the Loan Agreement and the other Loan Documents are true and correct on and
as of the date hereof (except those representations and warranties that
expressly relate to an earlier date); (iv) agrees that, upon the effectiveness
of this letter agreement, each reference in the Loan Agreement to “this
Agreement,” “hereunder,” or words of like import shall mean and be a reference
to the Loan Agreement, as amended by this letter agreement; (v) agrees that this
letter agreement shall be part of the Loan Agreement and a breach of any
representation, warranty or covenant herein shall constitute an Event of Default
thereunder; (vi) agrees that this letter agreement shall be governed by and
construed in accordance with the internal laws of the State of New York;
(vii) agrees that this letter agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives,
successors and assigns; (viii) agrees that, except as otherwise expressly
provided in this letter agreement, nothing herein shall be deemed to amend or
modify any provision of the Loan Agreement or any of the other Loan Documents,
each of which shall remain in full force and effect; (ix) agrees that this
letter agreement is not intended to be, nor shall it be construed to create, a
novation or accord and satisfaction, and the Loan Agreement as herein modified
shall continue in full force and effect; (x) agrees that this letter agreement
may be executed in any number of counterparts and by different parties to this
letter agreement on separate counterparts, each of which, when so executed,
shall be deemed an original, but all such counterparts shall constitute one and
the same agreement; (xi) agrees that any manually executed signature delivered
by a party by facsimile or electronic mail transmission shall be deemed to be an
original signature hereto; (xii) agrees to take such further actions as Agent
and Lenders shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby; and (xiii) agrees that section titles and
references used in this letter agreement shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreements among the
parties hereto. To the fullest extent permitted by Applicable Law, the parties
hereto each hereby waives the right to trial by jury in any action, suit,
counterclaim or proceeding arising out of or related to this letter agreement.
[Remainder of page intentionally left blank; Signatures begin on following
page.]

4



--------------------------------------------------------------------------------



 



     The parties hereto have caused this letter agreement to be duly executed
under seal and delivered by their respective duly authorized officers on the
date first written above.

                  Very truly yours,    
 
                BANK OF AMERICA, N.A.,
as Agent and a Lender    
 
           
 
  By:       /s/ John M. Olsen
 
John M. Olsen, Senior Vice President    
 
                DNB NOR BANK ASA, as a Lender    
 
           
 
  By:
Name:
Title:      /s/ Philip F. Kurpiewski
 
     Philip F. Kurpiewski
 
     Senior Vice President
 
     
 
           
 
  By:
Name:
Title:      /s/ Kristin Riise
 
     Kristin Riise
 
     Vice President
 
     
 
                PNC BANK, NATIONAL ASSOCIATION,
as a Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
            [Signatures continue on following page.]
   

Letter Agreement Regarding Durect Documents

 



--------------------------------------------------------------------------------



 



                  BORROWERS:    
 
                ALPHARMA INC.    
 
           
 
  By:       /s/ Jeffrey S. Campbell
 
Jeffrey S. Campbell, Executive Vice    
 
      President and Chief Financial Officer    
 
                ALPHARMA OPERATING CORPORATION    
 
           
 
  By:       /s/ Patrick Kane
 
Patrick Kane, President and Treasurer    
 
                ALPHARMA U.S. INC.    
 
           
 
  By:       /s/ Patrick Kane
 
Patrick Kane, President and Treasurer    
 
                ALPHARMA EURO HOLDINGS INC.    
 
           
 
  By:       /s/ Richard Barrow
 
Richard Barrow, Secretary    
 
                ALPHARMA (BERMUDA) INC.    
 
           
 
  By:       /s/ Richard Barrow
 
Richard Barrow, Secretary    
 
            [Signatures continue on following page.]
   

Letter Agreement Regarding Durect Documents

 



--------------------------------------------------------------------------------



 



                  ALPHARMA USHP INC.    
 
           
 
  By:       /s/ Richard Barrow
 
Richard Barrow, Secretary    
 
                ALPHARMA ANIMAL HEALTH COMPANY    
 
           
 
  By:       /s/ Patrick Kane
 
Patrick Kane, Vice President and Treasurer    
 
                MIKJAN CORPORATION    
 
           
 
  By:       /s/ Patrick Kane
 
Patrick Kane, President and Treasurer    
 
                ALPHARMA HOLDINGS INC.      
 
  By:       /s/ Richard Barrow
 
Richard Barrow, Secretary    
 
            [Signatures continue on following page.]
   

Letter Agreement Regarding Durect Documents

 



--------------------------------------------------------------------------------



 



                  ALPHARMA SPECIALTY PHARMA INC.    
 
           
 
  By:       /s/ Richard Barrow
 
Richard Barrow, Secretary    
 
                PUREPAC PHARMACEUTICAL HOLDINGS, INC.    
 
           
 
  By:       /s/ Patrick Kane
 
Patrick Kane, President    
 
                ALPHARMA PHARMACEUTICALS LLC    
 
           
 
  By:       /s/ Richard Scott Shively
 
Richard Scott Shively, Sr. Vice President,    
 
      Pharmaceutical Commercial Operations    
 
                BARRE PARENT CORPORATION    
 
           
 
  By:       /s/ Patrick Kane
 
Patrick Kane, President and Treasurer    

Letter Agreement Regarding Durect Documents

 